DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 3, 2022 was filed after the mailing date of the Notice of Allowance on December 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
 	Claims 1-14, 17-28, 30-33, 35-36 and 38-41 are still pending in this application, with claims 1, 8, 19, 27, 30, 31, 35 and 38 being independent.  Claims 1-14, 17-28, 30-33, 35-36 and 38-41 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	Regarding independent claim 1, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 29, incorporated in independent claim 1 by applicant’s amendment filed on November 2, 2021.  In other words, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 1: 
 	“wherein the neural network system is obtained based on at least a training process using at least (i) image data to be colored, (ii) extracted information that indicates a local style to be applied to a part of the image data to be colored and is obtained from the predetermined process for extracting a local style, (iii) information indicating a position of the part of the image data to be colored, and (iv) answer image data of the image data to be colored.”
 	Regarding independent claim 8, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 34, incorporated in independent claim 8 by applicant’s amendment filed on November 2, 2021. More specifically, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 8: 
 	“wherein the neural network system is obtained based on at least a training process using at least (i) image data to be colored, (ii) extracted information that indicates a local style to be applied to a part of the image data to be colored and is obtained from the predetermined process for extracting a local style, (iii) information indicating a position of the part of the image data to be colored, and (iv) answer image data of the image data to be colored.”
	Regarding independent claim 19, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 37, incorporated in independent claim 19 by applicant’s amendment filed on November 2, 2021. More specifically, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 19:
 	“wherein the neural network system is obtained based on at least a training process using at least (i) image data to be colored, (ii) extracted information of a texture to be applied to a part of the image data to be colored and is obtained from the predetermined process, (iii) information of a position of the part of the image data to be colored, and (iv) answer image data of the image data to be colored.”
	Regarding independent claim 27, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 37, incorporated in independent claim 27 by applicant’s amendment filed on November 2, 2021. More specifically, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 27:
 	“wherein the neural network system is obtained based on at least a training process using at least (i) image data to be colored, (ii) extracted information of a texture to be applied to a part of the image data to be colored and is obtained from the predetermined process, (iii) information of a position of the part of the image data to be colored, and (iv) answer image data of the image data to be colored.”
	Regarding independent claim 30, dependent claim 30, which was previously objected to as being allowable except for its dependence on a rejected base claim, was rewritten in independent form in applicant’s amendment filed on November 2, 2021 and, as such, has been allowed.  More particularly, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 30: 
 	“wherein the neural network system is obtained based on at least a training process including: generating colored image data by inputting (i) image data to be colored, (ii) extracted information that indicates a local style to be applied to a part of the image data to be colored and is outputted from the predetermined process for extracting a local style, (iii) information indicating a position of the part of the image data to be colored, into the neural network system; and updating at least a part of the neural network system, based on at least the generated colored image data and answer image data of the image data to be colored.”
	Regarding independent claim 31, dependent claim 31, which was previously objected to as being allowable except for its dependence on a rejected base claim, was rewritten in independent form in applicant’s amendment filed on November 2, 2021 and, as such, has been allowed.  More particularly, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 31: 
 	“wherein the neural network system is a decoder obtained based on at least:  a step of executing coloring processing reflecting a local style on image data using the decoder to obtain colored image data, by inputting into the decoder (i) image data to be colored, (ii) extracted information that indicates the local style and is outputted from a predetermined process for extracting a local style and (iii) information indicating a position of a part of the image data to which the local style is applied; a step of calculating at least loss of the colored image data with respect to answer image data, using the colored image data obtained by the decoder and the answer image data; and a step of updating at least a part of parameters of the decoder based on at least the calculated loss.”
	Regarding independent claim 35, dependent claim 35, which was previously objected to as being allowable except for its dependence on a rejected base claim, was rewritten in independent form in applicant’s amendment filed on November 2, 2021 and, as such, has been allowed.  More particularly, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 35: 
 	“wherein the neural network system is obtained based on at least a training process including: generating colored image data by inputting (i) image data to be colored, (ii) extracted information that indicates a local style to be applied to a part of the image data to be colored and is obtained from the predetermined process for extracting a local style, (iii) information indicating a position of the part of the image data to be colored, into the neural network system; and updating at least a part of the neural network system, based on at least the generated colored image data and answer image data of the image data to be colored.”
	Regarding independent claim 38, dependent claim 38, which was previously objected to as being allowable except for its dependence on a rejected base claim, was rewritten in independent form in applicant’s amendment filed on November 2, 2021 and, as such, has been allowed.  More particularly, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 38: 
“wherein the neural network system is obtained based on at least a training process steps including: generating colored image data by inputting (i) image data to be colored, (ii) extracted information of a texture to be applied to a part of the image data to be colored and is obtained from the predetermined process, (iii) information of a position of the part of the image data to be colored, into the neural network system; and updating at least a part of the neural network system, based on at least the generated colored image data and answer image data of the image data to be colored.”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

                                                                                                                                                                                                    /KING Y POON/Supervisory Patent Examiner, Art Unit 2675